Title: From Thomas Jefferson to André Limozin, 4 May 1788
From: Jefferson, Thomas
To: Limozin, André


          
            
              Sir
            
            Paris May 4. 1788.
          
          The bearer hereof, Mr. Ford, will have the honour of delivering you a packet from me, which contains gazettes &c. to be sent by the packet boat which will sail in a few days for New York. I ask the favor of you to receive and keep it till it shall be called for by a passenger who will go from this place and whom I propose to charge with that and my letters.
          On my return here a few days ago, I found your letter of the 9th. of April, and one from Mr. Coffyn of Dunkirk informing me my boxes of plants were arrived there and in his care. I immediately  wrote to him to send them back to Havre addressed to you, and I must beg the favor of you to send them by water as soon as they arrive, not to Paris, but to Monsieur Blard, Commissionaire au Pecq sous St. Germains en Laye, addressed to Madame la Comtesse de Tessá Chaville prés Versailles.
          By your letter to Mr. Short I find that some salt beef was arrived at Havre which had been sent me from Hamburg by Messrs. Parish and Thomson, and that it could not be received without a passport. But to obtain a passport requires application to so many bureaus, and so much delay, that I always prefer abandoning things of small value where they cannot be got without this ceremony. It is what I mean to do as to the beef. With respect to the China cups and saucers it was too late when I arrived here to write to Messrs. Van Staphorsts on the subject. I should be unwilling to lose them, yet unwilling also to ask a passport. Perhaps a moderate fee to the Customhouse officer may relieve the difficulty. I apprehend Messrs. Van Staphorsts will give you previous notice of the vessel they send them by.
          I find matters here in the same pacific state in which I left them. The armament of Spain is very puzzling indeed; but there is no symptom that this country expects to be engaged in war.
          I am with very great esteem Sir Your most obedient & most humble servt,
          
            Th: Jefferson
          
        